Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 SECURITIES PURCHASE AGREEMENT , dated as of October 7, 2008 (the  Agreement ), by and between ASSURED PHARMACY, INC. , a Nevada corporation ( Assured ); and APHY Holdings LLC, a Delaware limited liability company (the  Purchaser ). INTRODUCTION WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the Securities
